                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THERESA BROOKE,
                                   7                                                         Case No. 19-cv-07561-YGR
                                                          Plaintiff,
                                   8
                                                   v.                                        ORDER TO SHOW CAUSE RE: DISMISSAL
                                   9                                                         FOR FAILURE TO PROSECUTE FRCP 4(M)
                                         HMC BURLINGAME HOTEL LP,
                                  10
                                                          Defendant.
                                  11

                                  12             TO PLAINTIFF THERESA BROOKE AND THEIR COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13             YOU ARE HEREBY ORDERED TO SHOW CAUSE in writing no later than February 28,

                                  14   2020, why your claims should not be dismissed for failure to serve the complaint in the above-

                                  15   referenced action within 90 (ninety) days of filing pursuant to Federal Rule of Civil Procedure

                                  16   4(m). The Court notes that, on December 17, 2019, the Clerk issued a notice that it had declined
                                       entry of default as to defendant HMC Burlingame Hotel LP for failure to serve the registered agent
                                  17
                                       for service of process at the address listed for such service. (Dkt. No. 8.) Plaintiff has not filed any
                                  18
                                       additional documents since that time.
                                  19
                                                 Failure to file a timely written response shall be deemed an admission that good cause
                                  20
                                       exists to dismiss the case without prejudice and the Court will dismiss this action without further
                                  21
                                       notice.
                                  22
                                                 IT IS SO ORDERED.
                                  23
                                       Dated: February 24, 2020
                                  24
                                                                                         ______________________________________
                                  25                                                            YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT COURT
                                  26

                                  27

                                  28
